Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2003-0042029; Michael et al.) in view of D2 (US 8,821,002; Akita et al.)
As to claim 1, D1 discloses, in Figures 1-5, a pin (140, 141) for a coupler assembly 210 for rotatably coupling a beam 212, 214 of a circle assembly of a grader machine with a bracket 110, 111 of a moldboard 190 assembly of the grader machine, the pin (140, 141) comprising: 
a body defining a head portion and a shank portion integrally extending from the head portion, the head portion adapted to be seated over one or more of the beam and the bracket, the shank portion adapted to pass through the beam and the bracket to rotatably couple the beam and the bracket about the shank portion (the pin 140, 141 has a body with head portion and shank portion; head portion is adapted to be seated over the beam 212 and the bracket 110, and the shank portion is adapted to pass through the beam 212 and the bracket 110, and rotatably coupling the beam 212 and the bracket 110; the shank portion has an outer surface), a grease gallery (lacks disclosure) defined through the head portion and extending into the shank portion, 
wherein the body defines a plurality of grease passages (lacks disclosure) branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion where the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion.  
D2 teaches a pin 20 with grease gallery 70 and plurality of grease passages branching out from the grease gallery 70 up to corresponding sections of the outer surface of the shank portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pin of D1 (a) a grease gallery defined through the head portion and extending into the shank portion, and (b) a plurality of grease passages branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion such that the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion, as taught by D2 since the claimed invention is merely a combination of known elements (such as a pin having grease gallery and plurality of grease passage), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for lubrication and smooth operation. One skill in the art would realize that having grease gallery and plurality of grease passages would facilitate lubrication to all contact sliding surfaces and yield predicted smooth operation.   
   
As to claim 2, D1 discloses the pin of claim 1, wherein a cross-sectional area of the head portion is larger than a cross-sectional area of the shank portion (Figure 3).  

As to claim 5, the combination teaches the pin of claim 1, wherein the body defines a longitudinal axis, the head portion and the shank portion being defined along the longitudinal axis, the head portion defining a first axial end surface of the body the shank portion-16- defining a second axial end surface of the body (the body of 140, 141 has longitudinal axis; figure 3 of D1), the grease gallery being open to the first axial end surface of the body (in D2, the end of pin 20 with grease nipple 80 defines the first end; It would have been obvious to modify D1 with teachings of D2.)  

As to claim 6, the combination teaches the pin of claim 5, wherein the grease gallery includes a first gallery portion extending into the body from the first axial end surface and a second gallery portion extending from the first gallery portion towards the second axial end surface, a cross-sectional area of the first gallery portion being larger than a cross-sectional area of the second gallery portion (Figure 4 of D2; It would have been obvious to modify D1 with teachings of D2.)  




As to claim 7, D1 discloses, in Figures 1-5, a coupler assembly 210 for rotatably coupling a moldboard 190 of a grader machine (abstract), the coupler assembly comprising: 
a bracket 110, 111; 
a beam 212, 214 extending from a circle member 215 of the grader machine; 
a pin 140, 141 including a body defining a head portion and a shank portion integrally extending from the head portion, the head portion adapted to be seated over one or more of the beam and the bracket, the shank portion adapted to pass through the beam and the bracket to rotatably couple the beam and the bracket about the shank portion (the pin 140, 141 has a body with head portion and shank portion; head portion is adapted to be seated over the beam 212 and the bracket 110, and the shank portion is adapted to pass through the beam 212 and the bracket 110, and rotatably coupling the beam 212 and the bracket 110; the shank portion has an outer surface), a grease gallery (lacks disclosure) defined through the head portion and extending into the shank portion, 
wherein the body defines a plurality of grease passages (lacks disclosure) branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion where the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion; and 
a grease fitting (lacks disclosure) received within the grease gallery and fluidly coupled thereto to facilitate supply of grease into the grease gallery and therefrom into the plurality of grease passages and the corresponding sections.  
  D2 teaches a pin 20 with a grease fitting 80, grease gallery 70, and plurality of grease passages branching out from the grease gallery 70 up to corresponding sections of the outer surface of the shank portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pin of D1 (a) a grease gallery defined through the head portion and extending into the shank portion, (b) a plurality of grease passages branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion such that the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion, and (c) a grease fitting received within the grease gallery and fluidly coupled thereto to facilitate supply of grease into the grease gallery and therefrom into the plurality of grease passages and the corresponding sections as taught by D2 since the claimed invention is merely a combination of known elements (such as a pin having grease fitting, grease gallery, and plurality of grease passage), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for lubrication and smooth operation. One skill in the art would realize that having grease gallery and plurality of grease passages would facilitate lubrication to all contact sliding surfaces and yield predicted smooth operation.      

As to claim 8, D1 discloses the coupler assembly of claim 7, wherein a cross-sectional area of the head portion is larger than a cross-sectional area of the shank portion (Figure 3).  

As to claim 11, the combination teaches the pin of claim 1, wherein the body defines a longitudinal axis, the head portion and the shank portion being defined along the longitudinal axis, the head portion defining a first axial end surface of the body the shank portion-16- defining a second axial end surface of the body (the body of 140, 141 has longitudinal axis; figure 3 of D1), the grease gallery being open to the first axial end surface of the body (in D2, the end of pin 20 with grease nipple 80 defines the first end; It would have been obvious to modify D1 with teachings of D2.)  

As to claim 12, the combination teaches the coupler assembly of claim 11, wherein the grease gallery includes a first gallery portion extending into the body from the first axial end surface and a second gallery portion extending from the first gallery portion towards the second axial end surface, a cross-sectional area of the first gallery portion being larger than a cross-sectional area of the second gallery portion (Figure 4 of D2; It would have been obvious to modify D1 with teachings of D2.)  
  
As to claim 13, the combination teaches the coupler assembly of claim 12, wherein the grease fitting is received within the first gallery portion and is fluidly coupled with the second gallery portion to supply grease into the second gallery portion (Figure 4 of D2; It would have been obvious to modify D1 with teachings of D2.)  

As to claim 14, D1 discloses, in Figures 1-5, a grader machine (abstract), comprising: 
a circle member 215; 
a beam 212, 214 extending from the circle member 215; 
a moldboard 190 to engage a work surface (soil; ¶ 0002); 
a bracket 110, 111 to support the moldboard 190; 
a pin 140, 141 including a body defining a head portion and a shank portion integrally extending from the head portion, the head portion being seated over one or more of the beam and the bracket, the shank portion passing through the beam and the bracket to rotatably couple the beam and the bracket about the shank portion (the pin 140, 141 has a body with head portion and shank portion; head portion is adapted to be seated over the beam 212 and the bracket 110, and the shank portion is adapted to pass through the beam 212 and the bracket 110, and rotatably coupling the beam 212 and the bracket 110; the shank portion has an outer surface), a grease gallery (lacks disclosure) defined through the head portion and extending into the shank portion, 
wherein the body defines a plurality of grease passages (lacks disclosure) branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion where the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion; and 
a grease fitting (lacks disclosure) received within the grease gallery and fluidly coupled thereto to facilitate supply of grease into the grease gallery and therefrom into the plurality of grease passages and the corresponding sections.  
  D2 teaches a pin 20 with a grease fitting 80, grease gallery 70, and plurality of grease passages branching out from the grease gallery 70 up to corresponding sections of the outer surface of the shank portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pin of D1 (a) a grease gallery defined through the head portion and extending into the shank portion, (b) a plurality of grease passages branching out from the grease gallery up to corresponding sections of an outer surface of the shank portion such that the beam and the bracket are correspondingly adapted to lie in rotatable registration with the shank portion, and (c) a grease fitting received within the grease gallery and fluidly coupled thereto to facilitate supply of grease into the grease gallery and therefrom into the plurality of grease passages and the corresponding sections as taught by D2 since the claimed invention is merely a combination of known elements (such as a pin having grease fitting, grease gallery, and plurality of grease passage), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for lubrication and smooth operation. One skill in the art would realize that having grease gallery and plurality of grease passages would facilitate lubrication to all contact sliding surfaces and yield predicted smooth operation.      

As to claim 15, D1 discloses the grader machine of claim 14, wherein a cross-sectional area of the head portion is larger than a cross-sectional area of the shank portion (Figure 3). 
 
 As to claim 18, the combination teaches the pin of claim 1, wherein the body defines a longitudinal axis, the head portion and the shank portion being defined along the longitudinal axis, the head portion defining a first axial end surface of the body the shank portion-16- defining a second axial end surface of the body (the body of 140, 141 has longitudinal axis; figure 3 of D1), the grease gallery being open to the first axial end surface of the body (in D2, the end of pin 20 with grease nipple 80 defines the first end; It would have been obvious to modify D1 with teachings of D2.)  

As to claim 19, the combination teaches the grader machine of claim 18, wherein the grease gallery includes a first gallery portion extending into the body from the first axial end surface and-19- a second gallery portion extending from the first gallery portion towards the second axial end surface, a cross-sectional area of the first gallery portion being larger than a cross-sectional area of the second gallery portion (Figure 4 of D2; It would have been obvious to modify D1 with teachings of D2.)  

As to claim 20, the combination teaches the grader machine of claim 19, wherein the grease fitting 80 is received within the first gallery portion and is fluidly coupled with the second gallery portion (Figure 4 of D2; It would have been obvious to modify D1 with teachings of D2.)

Claim(s) 3-4, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2003-0042029; Michael et al.) in view of D2 (US 8,821,002; Akita et al.) and further in view of D3 (US 6,926,779; Bin).
As to claims 3-4, 9-10, D1 discloses the pin 140, 141 of claim 1, but is silent about including a layer of an anti-seizure coating disposed over the body.  
	D3 teaches an anti-seizure coating with Nickel for improved wear resistance and anti-seizure (abstract; Col.2, L43-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 
[claims 3, 9, and 16] an anti-seizure coating on the outer surface of the pin of D1,
[claims 4, 10, and 17] the anti-seizure coating includes Nickel, 
as taught by D3 since the claimed invention is merely a combination of known elements (such as proving an anti-seizure coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for improved wear resistance.     

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675